EXHIBIT 10.4




FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Agreement”), is entered into
as of the 22nd day of May 2018 (the “Effective Date”) between DASHIELL I.
ROBINSON (the “Executive”) and REDWOOD TRUST, INC., a Maryland Corporation (the
“Company”).
WHEREAS, the Executive and the Company have entered into an Employment Agreement
dated as of August 8, 2017, which became effective as of September 28, 2017; and
WHEREAS, the Executive and the Company desire to enter into this Agreement for
purposes of amending the Employment Agreement as set forth herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy
which is hereby acknowledged, the Executive and the Company hereby agree that
the Employment Agreement is hereby amended as follows effective upon the
Effective Date:
(1)
Section 1 of the Employment Agreement shall be amended and restated to read in
its entirety as follows:

“Employment and Responsibilities. During the Term, the Executive shall serve as
President of the Company, reporting to the Chief Executive Officer of the
Company or his designee, with responsibilities, duties and authority customary
for such position, including, without limitation, business and strategic
development and implementation, as well as management and oversight of the Chief
Investment Officer and the Chief Financial Officer (with the Chief Investment
Officer and Chief Financial Officer reporting directly to the Executive). The
Executive does hereby accept and agree to such employment. The Chief Executive
Officer may, from time to time, in his sole discretion, modify, reassign and/or
augment the Executive’s responsibilities, subject to approval by the Board of
Directors of the Company (the “Board”), and any such modification, reassignment
and/or augmentation shall be deemed a waiver by the Executive of his rights
under Section 6(e)(i) hereof only with his express written consent. Any such
modification, reassignment or augmentation of responsibilities shall be in
writing. The Executive shall devote such time, energy and skill to the
performance of his duties for the Company and for the benefit of the Company as
may be necessary or required for the effective conduct and operation of the
Company’s business. Furthermore, the Executive shall act only in good faith and
exercise due diligence and care in the performance of his duties to the Company
under this Agreement.”
(2)
Section 3(a) of the Employment Agreement shall be amended, effective as of May
22, 2018, to replace the base salary amount of “$500,000” specified therein with
“$525,000”, which base salary amount shall apply as the annual salary rate of
Executive from and after May 22, 2018.



(3)
Section 3(b) of the Employment Agreement shall be amended, effective as of May
22, 2018, to replace the target annual bonus percentage of “140%” specified
therein with “150%”, which target annual bonus percentage shall apply to actual
base salary paid for any annual period.



(4)
Section 10 of the Employment Agreement shall be amended by replacing “Attn:
President” with “Attn: Chief Executive Officer”.

Except as hereby specifically amended or modified, the terms of the Employment
Agreement, as amended by this Agreement, shall remain in full force and
effect. This Agreement may be executed by the parties hereto in two
counterparts, each of which shall be an original and all of which together shall
constitute one and the same agreement. This Agreement shall be governed in all
respects by the laws of the State of California (without regard to conflict of
law principles).













--------------------------------------------------------------------------------

EXHIBIT 10.4




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has hereunto signed this Agreement,
as of the date set forth below.
 
 
 
 
 
 
REDWOOD TRUST, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Christopher J. Abate
 
 
Christopher J. Abate
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
/s/ Dashiell I. Robinson
 
 
Dashiell I. Robinson
 
 
 
 
 
 
 
 
 
 
 
 
Date:
May 22, 2018
 












